Title: To George Washington from Anthony Wayne, 27 September 1780
From: Wayne, Anthony
To: Washington, George


                        

                            
                            Dear Sir,
                            Smiths White house 27th Sepr 1780 6. OClock a.m.
                        
                        Your letter of yesterday from Robinsons house, came to hand between 7 & 8 O Clock in the evening—as
                            the troops were much fatigued for want of sleep—no prospect of any move of the Enemy up the River, & being in a
                            position to command the pass by Storms &ca to West point, with a road in our rear to file off our Artillery, by
                            Haverstraw forge & under the Mountain to Suffrens—Genl Irvine & myself thought it best to remain in this
                            situation until morning, or until a move of the Enemy should take place, in the latter case to make a rapid move for West
                            point, sending our baggage & Artillery by the rout already mentioned as soon as the former should arrive.
                        I forgot to mention to your Excellency that the 1st & 2nd Brigades marched from Tappan at a moments
                            warning leaving our tents Standing Guards & Detachments out—& presed with Velocity to secure this pass,
                            where it would be in our power to dispute the Ground Inch by Inch, or to proceed with rapidity to West point, as Occation
                            might require.
                        As the wind is at present strong down the river—neither Baggages or Guards yet Arrived but every moment
                            expected, I shall take post at Williams’s with the first Brigade & Artillery of the 2nd Genl Irvine will move
                            slowly on toward Storms’s & want some further Orders with regard to the Baggage Waggons
                            & horses &ca.
                        the wind is too high for boats to move up the river was the baggage even arrived—the troops at present are
                            Employed in cooking for to day & tomorrow, so that no time will be lost until I receive your Further Orders.
                            Interim I am Your Excellency’s Most Obt Hume Sert
                        
                            
                                Anthony Wayne
                            
                        
                    